             Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               USDC-SDNY
                                                                            DOCUMENT
 RANDY SWINSON,                                                             ELECTRONICALLY FILED
                                                                            DOC#:
                                Plaintiff,                                  DATE FILED: 5-18-20

                           v.
                                                                               20-CV-994 (RA)
 CITY OF NEW YORK, WARDEN
 “SWARUEZ,” DEP. WARDEN “BAILEY,”                                           ORDER OF SERVICE
 C.O. “WILLIAMS,” Grievance Officer, JANE
 DOE SECURITY DEPUTY WARDEN, AND
 JANE DOE, Supervisor of Social Service,

                                Defendants.



RONNIE ABRAMS, United States District Judge:

        Plaintiff, currently held in the Manhattan Detention Complex (“MDC”), brings this pro se

action alleging that the defendants violated his federal constitutional rights. He sues the City of

New York, MDC Deputy Warden Bailey, Correction Officer Williams, MDC Deputy Security

Warden “Jane Doe,” MDC Supervisor of Social Services “Jane Doe,” and MDC Warden Swaruez.

He seeks damages. The Court construes Plaintiff’s complaint as asserting claims under 42 U.S.C.

§ 1983 and under state law.

        By order dated March 4, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.1 The Court requests that the City of New York,

MDC Deputy Warden Bailey, Correction Officer Williams, and MDC Warden Swaruez waive

service of summons. The Court directs the Corporation Counsel of the City of New York to

provide to Plaintiff and to the Court the identities and service addresses of MDC Deputy Security

Warden “Jane Doe” and MDC Supervisor of Social Services “Jane Doe.”


        1
          Prisoners are not exempt from paying the full filing fee, even when they have been granted permission to
proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
             Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 2 of 9


                                                 DISCUSSION

         Under Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), a pro se litigant is entitled to

assistance from the district court in identifying an unidentified defendant and their service address.

See Valentin, 121 F.3d at 76. In the amended complaint, Plaintiff supplies sufficient information

to permit the New York City Department of Correction (“DOC”) to identify the unidentified “Jane

Doe” defendants. They are the MDC Deputy Security Warden and the MDC Supervisor of Social

Services. Accordingly, the Court orders the Corporation Counsel of the City of New York, who is

the attorney for and agent of the DOC, to ascertain the identities and service addresses of the “Jane

Doe” defendants whom Plaintiff seeks to sue here. The Corporation Counsel must provide this

information to Plaintiff and the Court within sixty days of the date of this order.2

         Within thirty days of receiving this information, Plaintiff must file a second amended

complaint naming the newly identified defendants. The second amended complaint will replace,

not supplement, the original and amended complaints. A second amended complaint form that

Plaintiff should complete is attached to this order. Once Plaintiff has filed a second amended

complaint, the Court will screen it and, if necessary, either request that the newly identified

defendants waive service or direct service on them.

                                                CONCLUSION

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.

         The Clerk of Court is also directed to notify the New York City Department of Correction

and the New York City Law Department of this Order. The Court requests that the City of New


         2
           If either of the “Jane Doe” defendants is a current or former DOC employee or official, the Corporation
Counsel should note in the response to this order that an electronic request for a waiver of service can be made under
the e-service agreement for cases involving DOC defendants, rather than by personal service at a DOC facility. If
either of the “Jane Doe” defendants is not a current or former DOC employee or official, but otherwise works or
worked at a DOC facility, the Corporation Counsel must provide a residential address where the individual may be
served.
            Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 3 of 9


York, MDC Deputy Warden Bailey, Correction Officer Williams (an MDC Grievance Officer),

and MDC Warden Swaruez waive service of summons.

         The Clerk of Court is further directed to mail a copy of this order and the amended

complaint to the Corporation Counsel of the City of New York at 100 Church Street, New York,

New York 10007.

         A second amended complaint form is attached to this order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      May 18, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
               Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 4 of 9




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
                Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 5 of 9



I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
           Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 6 of 9



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
           Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 7 of 9



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
           Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 8 of 9




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
             Case 1:20-cv-00994-RA Document 8 Filed 05/18/20 Page 9 of 9



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
